     Case 2:19-cv-11187-CJB-MBN Document 50 Filed 04/15/20 Page 1 of 5



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA


   WORLD WAR II THEATRE, INC.                          CIVIL ACTION

   VERSUS                                              No.: 19-11187

   DESIMONE CONSULTING                                 SECTION: “J” (5)
   ENGINEERING GROUP, LLC,
   ET AL.


                              ORDER & REASONS

      Before the Court is a Motion for Summary Judgment (Rec. Doc. 26) filed by

Defendant William R. O’Donnell. The motion is opposed by Plaintiff World War II

Theatre, Inc. (Rec. Docs. 38, 46). Considering the motion and memoranda, the record,

and the applicable law, the Court finds that the motion should be DENIED.

                 FACTS AND PROCEDURAL BACKGROUND

      This is a construction dispute between Plaintiff, the owner of the project, a

hotel adjacent to the National World War II Museum in New Orleans, Louisiana, and

Defendants DeSimone Consulting Engineer Group, LLC (“DeSimone”) and William

R. O’Donnell, DeSimone’s designated representative for the project. Plaintiff hired

Nichols Brosch Wurst Wolfe & Associates (the “Architect”) as the architect of the

project, who in turn hired DeSimone as a consultant. Plaintiff contends that

DeSimone and O’Donnell were grossly negligent in designing and supervising

construction of the project, resulting in extensive delays and additional expenses as

well as lost revenue.
         Case 2:19-cv-11187-CJB-MBN Document 50 Filed 04/15/20 Page 2 of 5



          O’Donnell moved for summary judgment, claiming that a provision of the

agreement between Plaintiff and the Architect (the “Owner-Architect Agreement”)

precludes Plaintiff from taking legal action against him. That provision reads:

          § 8.1.4 The Owner acknowledges that the Architect and its consultants
          are limited liability entities and agrees that any claim made by it arising
          out of any act or omission of any director, officer or employee of the
          Architect, or its consultants, in the execution or performance of this
          Agreement, shall be made against the entity and not against any of their
          individual directors, officers or employees unless it is required to secure
          application of any insurance provided by the Architect under this
          Agreement.1

Additionally, O’Donnell contends that a provision of the contract between the

Architect and DeSimone (the “Architect-Consultant Agreement”) incorporates § 8.1.4

into that contract:

          § 1.1 A copy of the Architect’s agreement with the Owner, known as the
          Prime Agreement . . . is made a part of this Agreement. All provisions,
          responsibilities, obligations and scope of services incurred either
          specifically or by reasonable inference by the Architect in the Prime
          Agreement shall be made a part of the Consultant’s services as part of
          this Agreement. In case of discrepancies between this Agreement and
          the Prime Agreement, the Prime Agreement shall take precedence.2

          Plaintiff argues that O’Donnell misreads § 8.1.4, which it contends should be

interpreted as preventing Plaintiff from enforcing the Architect’s contractual

obligations against its employees or its consultants’ employees, not as barring tort

claims against individual employees. Plaintiff also contends that O’Donnell has not

established that the Owner-Architect Agreement is a third-party beneficiary contract

intended to benefit him. Third, Plaintiff argues that § 1.1 only incorporated the




1   (Rec. Doc. 26-4, at 29).
2   Id. at 3.

                                              2
     Case 2:19-cv-11187-CJB-MBN Document 50 Filed 04/15/20 Page 3 of 5



Architect’s obligations to Plaintiff and imposed them on DeSimone, as indicated by

the plain language of the second sentence. Finally, Plaintiff contends that Civil Code

article 2004 prevents the parties from waiving in advance claims arising from

intentional or gross fault and asserts it has presented evidence showing O’Donnell

may have been grossly negligent.

                                LEGAL STANDARD

      Summary judgment is appropriate when “the pleadings, the discovery and

disclosure materials on file, and any affidavits show that there is no genuine issue as

to any material fact and that the movant is entitled to judgment as a matter of law.”

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (citing FED. R. CIV. P. 56); accord

Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994). When assessing whether

a dispute as to any material fact exists, a court considers “all of the evidence in the

record but refrains from making credibility determinations or weighing the evidence.”

Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398 (5th

Cir. 2008). All reasonable inferences are drawn in favor of the nonmoving party, but

a party cannot defeat summary judgment with conclusory allegations or

unsubstantiated assertions. Little, 37 F.3d at 1075. A court ultimately must be

satisfied that “a reasonable jury could not return a verdict for the nonmoving party.”

Delta, 530 F.3d at 399.

                                   DISCUSSION

      Even assuming that § 8.1.4 should be interpreted as precluding Plaintiff from

bringing suit against O’Donnell, the Court agrees with Plaintiff that Civil Code



                                           3
       Case 2:19-cv-11187-CJB-MBN Document 50 Filed 04/15/20 Page 4 of 5



article 2004 prevents the parties from prospectively waiving claims. Article 2004

provides: “Any clause is null that, in advance, excludes or limits the liability of one

party for intentional or gross fault that causes damage to the other party.” LA. C.C.

art. 2004. Article 2004 applies where “the underlying allegations and facts” show that

the party asserting waiver acted intentionally or with gross negligence. Petrobras

Am. Inc. v. Vicinay Cadenas, S.A., 780 F. App’x 96, 100 (5th Cir. 2019) (per curiam).

        O’Donnell does not dispute that article 2004 prevents parties from

prospectively waiving claims for gross negligence. Instead, he claims that Plaintiff

has not identified any gross negligence as to him specifically that would nullify § 8.1.4

under article 2004. However, Plaintiff contends that the following facts show

O’Donnell acted with gross negligence:

        (1)     O’Donnell prepared and revised, or supervised the preparation
                and revision of, all structural design drawings for the project;3

        (2)     The original structural design was unsafe and included multiple
                beams that were overstressed;4

        (3)     The load of concrete masonry unit walls was not accounted for in
                the original load calculations;5

        (4)     Plaintiff’s expert opined that “the number of undersized
                structural members and connections . . . is indicative of a gross
                deviation from professional engineering standards” and that the
                “failure to account for the load of the [concrete masonry unit]
                walls in the design of the supporting steel framing is a
                fundamental and egregious engineering error”;6 and

        (5)     Robert Farnsworth, Senior Vice President for The National World
                War II Museum, Inc. and manager of the project, declared, “In
                October 2018, I attended a meeting in which Mr. O’Donnell

3 (Rec. Doc. 38-3, at 2).
4 (Rec. Docs. 38-10 to 38-13).
5 (Rec. Doc. 38-10, at 1).
6 (Rec. Doc. 38-16, at 1-2).


                                            4
          Case 2:19-cv-11187-CJB-MBN Document 50 Filed 04/15/20 Page 5 of 5



                   acknowledged the severity of the engineering errors, indicated
                   that he had never before seen errors of this magnitude, and
                   represented that the costs of repairs would be reimbursed to
                   [Plaintiff].”7

O’Donnell does not argue that this evidence does not show he was grossly negligent,

nor has he presented any evidence affirmatively establishing that he was not grossly

negligent. Therefore, a genuine issue of material fact exists as to whether O’Donnell

was grossly negligent, and O’Donnell has failed to establish that he is entitled to

summary judgment.

                                       CONCLUSION

          Accordingly,

          IT IS HEREBY ORDERED that Defendant William R. O’Donnell’s Motion

for Summary Judgment (Rec. Doc. 26) is DENIED.

          New Orleans, Louisiana, this 14th day of April, 2020.




                                             CARL J. BARBIER
                                             UNITED STATES DISTRICT JUDGE




7   (Rec. Doc. 38-1, at 2).

                                              5
